Citation Nr: 0014044	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-11 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.  He served in Vietnam and his decorations include the 
Combat Action Ribbon and the Purple Heart Medal.  This appeal 
arises before the Board of Veterans' Appeals (Board) from a 
July 1998 rating decision of the North Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which an increased evaluation of 30 percent 
disabling was granted for PTSD.  The veteran disagreed with 
the assigned evaluation, and in January 1999, an increased 
evaluation of 50 percent disabling was granted for PTSD.  

REMAND

Having reviewed the record, the Board has determined that the 
instant claim must be returned to the RO for further 
evidentiary development.  In the Board's view, the available 
evidence, to include the report of a 1998 Compensation and 
Pension examination and recent outpatient treatment records, 
does not provide sufficient information regarding the nature 
and severity of the veteran's service-connected PTSD.  On 
remand, the veteran will be afforded a new psychiatric 
examination in order to clarify the current evidence of 
record and to obtain additional information regarding the 
symptomatology associated with PTSD, to include consideration 
of the specific criteria provided by the rating schedule.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should schedule the veteran 
for a psychiatric examination for the 
purpose of determining the degree of 
impairment associated with the service-
connected PTSD.  The examination should 
include all special tests and studies as 
indicated, and all objective findings 
should be noted in detail.  The examiner 
should provide a complete multi-axial 
diagnosis for the currently manifested 
psychiatric disorders in accordance with 
the DSM-IV, to include assignment of a 
Global Assessment of Functioning (GAF) 
score.  The examiner should also explain 
the symptomatology and degree of severity 
which is indicated by the assigned GAF 
for PTSD.  

In addition, the examiner should indicate 
whether or not PTSD is productive of the 
following specific symptomatology and 
whether such symptomatology is 
attributable to the service-connected 
PTSD:

(1) reduced reliability and productivity 
due to such symptoms as: 

(a) flattened affect; 
(b) circumstantial, circumlocutory, 
or stereotyped speech; 
(c) panic attacks more than once a 
week; 
(d) difficulty in understanding 
complex commands; 
(e) impairment of short-and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); 
(f) impaired judgment; 
(g) impaired abstract thinking; 
(h) disturbances of motivation and 
mood; 
(i) difficulty in establishing and 
maintaining effective work and social 
relationships; 

(2) occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: 

(a) suicidal ideation; 
(b) obsessional rituals which 
interfere with routine activities; 
(c) speech intermittently illogical, 
obscure, or irrelevant; 
           (d) near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; 
(e)  impaired impulse control; 
(f) spatial disorientation; 
(g) neglect of personal appearance 
and hygiene; 
(h) difficulty in adapting to 
stressful circumstances; 
(i) an inability to establish and 
maintain effective relationships; 

(3) total occupational and social 
impairment due to such symptoms as:

	(a) gross impairment in thought 
processes or communication;
	(b) persistent delusions or 
hallucinations;
	(c) grossly inappropriate behavior;
	(d) persistent danger of hurting 
self or others;
(e) intermittent inability to perform 
activities of daily living (including maintenance 
of minimal personal hygiene);
	(f) disorientation to time or place;
	(g) memory loss for names of close 
relatives, own occupation, or own name.  

The examiner should provide an opinion as 
to whether the veteran is precluded from 
gainful employment as a result of his 
service-connected PTSD.  If it is the 
examiner's opinion that the service-
connected PTSD does not result in the any 
of above or that PTSD is not manifested, 
that fact must be clearly stated in the 
report.  If there are multiple 
psychiatric diagnoses, the examiner 
should indicate the degree of impairment 
attributable to the service-connected 
PTSD.  If it is the examiner's opinion 
that the veteran's degree of impairment 
is clearly attributable to non-service 
connected causes, to include adjustment 
disorder and/or alcohol dependence or 
other substance abuse, that fact should 
be so noted.  If any of the requested 
findings/opinions cannot be provided, the 
reasons therefor should be clearly noted 
on the examination report.  

The claims folder should be made 
available to the examiner at the time of 
the examination.  Complete rationales and 
bases should be provided for the opinions 
given and conclusions reached.  

2.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the psychiatric examination 
report does not contain all of the 
requested findings and/or opinions, it 
should be returned for completion.  

3.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. § 
3.655, when the claimant without good 
cause fails to report for examination in 
connection with a claim for an increased 
evaluation, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  Notification of this 
regulation is hereby given.  

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim.  

Thereafter, and following compliance with requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



